Case 19-63309-sms       Doc 10     Filed 10/04/19 Entered 10/04/19 15:21:16             Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

    IN RE:
                                                   CASE NO. 19-63309 SMS

    AMBER MCDERMOTT LAND TRUST,



              Debtor.

         NOTICE OF ENTRY OF APPEARANCE OF J. KELSEY GRODZICKI
                AND REQUEST FOR SERVICE OF ALL NOTICES

           COMES NOW, J. Kelsey Grodzicki, of the law firm of Campbell & Brannon, LLC,

   and hereby files his Notice of Appearance as counsel for MIDFIRST BANK, its successors

   and assigns, and requests notices of all motions and pleadings filed in this action, pursuant

   to Bankruptcy Rules 2002 and 9010, be served upon:

                                      J. Kelsey Grodzicki
                                  Campbell & Brannon, LLC
                                    Glenridge Highlands II
                              5565 Glenridge Connector, Suite 350
                                    Atlanta, Georgia 30342
                                         678-443-6454
                             kgrodzicki@campbellandbrannon.com

   and hereby requests that the Clerk of Court add the Law Firm to the mailing matrix for

   the said entity.

           PLEASE TAKE FURTHER NOTICE that this request is made without

   submitting to the jurisdiction of the Court, without waiving service of process or

   otherwise waiving any rights.
Case 19-63309-sms    Doc 10    Filed 10/04/19 Entered 10/04/19 15:21:16   Desc Main
                               Document     Page 2 of 3




         Respectfully submitted this __4th__day of __October__, 2019.

                                            /s/ J. Kelsey Grodzicki
                                            J. KELSEY GRODZICKI
                                            Georgia Bar No. 134259
                                            Attorney for MIDFIRST BANK

   CAMPBELL & BRANNON, LLC
   Glenridge Highlands II
   5565 Glenridge Connector, Suite 350
   Atlanta, Georgia 30342
   (678) 443-6454 (phone)
   (770) 396-2171 (fax)
   kgrodzicki@campbellandbrannon.com
Case 19-63309-sms      Doc 10     Filed 10/04/19 Entered 10/04/19 15:21:16           Desc Main
                                  Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

          I, J. Kelsey Grodzicki of Campbell & Brannon, LLC, certify that on the _4th_ day

   of __October____, 2019, I caused a copy of the foregoing to be filed in this proceeding by

   electronic means and to be served by depositing a copy of the same in the U.S. Mail in a

   properly addressed envelope with adequate postage thereon to following parties:



   Amber McDermott Land Trust
   1250 Matt Moore Court
   Lithia Springs, GA 30122



                                               /s/ J. Kelsey Grodzicki
                                               J. KELSEY GRODZICKI
                                               Georgia Bar No. 134259
                                               Attorney for MIDFIRST BANK
   CAMPBELL & BRANNON, LLC
   Glenridge Highlands II
   5565 Glenridge Connector, Suite 350
   Atlanta, Georgia 30342
   (678) 443-6454 (phone)
   (770) 396-2171 (fax)
   kgrodzicki@campbellandbrannon.com
